id office uilc cca_2011111708322137 number release date from ------------------- sent thursday date am to -------------------------- cc ----------- subject re amended the amended form_1065 is a nullity the partnership would have to file an aar using a form_8082 under sec_6227 to change the treatment of partnership items and even in that case we don't have to grant the requested change so under 94_tc_853 the partner is bound by how the original partnership return reflected the distribution we don't have to do anything with the purported amended form_1065 there is no partnership examination to close based on your facts below i assume that we have not issued a notice of beginning of administrative_proceeding nbap under sec_6223 to initiate a tefra proceeding sec_301_6231_a_3_-1 makes partnership_distributions a partnership_item all the above applies only if the partnership is a tefra partnership it would be if the s corp is a partner sec_6231
